EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bryan Smith on 4/12/2021.

Regarding the Claims:

Regarding Claim 1, the last section of the claim is amended as follows:
at least one set of a plurality of retaining mechanisms, each of the at least one set of the plurality of retaining mechanisms comprising a first retaining post and a second retaining post that are configured to be both moveable and securable at a first plurality of locations along the track portion of the first elongate bracket member [[or]] and interchangeably also configured to be separately coupled to the second elongate bracket member in a pair of the plurality of holes, and a first retaining member that is coupled to the first retaining post and is moveable between an open position not in contact with the second retaining post to receive a first cable and a closed position in contact with the second retaining post to retain the first cable.



Regarding Claim 11, the last section of the claim is amended as follows:
coupling at least one set of a plurality of retaining mechanisms to the cable storage device to receive and store a first cable, each of the at least one set of the plurality of retaining mechanisms comprising a first retaining post and a second retaining post that are configured to be both moveable and securable at a first #58060984 v1Serial No. 15/870,387- 5 -plurality of locations along the track portion of the first elongate bracket member [[or]] and interchangeably also configured to be separately coupled to the second elongate bracket member in a pair of the plurality of holes, and a first retaining member that is coupled to the first retaining post and is moveable between an open position not in contact with the second retaining post to receive the first cable and a closed position in contact with the second retaining post to retain the first cable.

Regarding Claim 21, the last section of the claim is amended as follows:
coupling at least one set of a plurality of retaining mechanisms to the first elongate bracket member or the [[and]] second elongate bracket member  to receive and store a first cable, each of the at least one set of the plurality of retaining mechanisms comprising a first retaining post and a second retaining post that are configured to be separately coupled to the first elongate bracket member [[or]] and interchangeably also configured to be separately coupled to the second elongate bracket member, and a first retaining member that is coupled to the first retaining post and is moveable between an open position not in contact with the second retaining post to receive the first cable and a closed position in contact with the second retaining post to retain the first cable, wherein the first elongate bracket member comprises a track 

Regarding Claim 26, the claim is amended as follows:
26. The method of claim 25, wherein each of the another set of the plurality of retaining mechanisms comprises a third retaining post coupled to a second retaining member that is moveable between an open position to receive the second cable and a closed position to retain the second cable.

Allowable Subject Matter

Claims 1, 4-7, 11, 14-17, 21, 24-27 are allowed as amended by the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance: The prior art, either alone or in combination, do not teach the structure and relationships of the modular cable storage device as claimed, with the retaining mechanisms being interchangeably attachable to the track portion of the first elongate bracket or to the second elongate bracket that comprises a plurality of holes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on M-T 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632